Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 thru 26) in the reply filed on 06/01/2022 is acknowledged. Group II (claims 27 thru 37) is withdrawn from consideration. Groups III (claim 38) and IV (claims 39 thru 44) are cancelled.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a radar direction finding module” and “a steering module” in claims 1 thru 8, 10, 11, 19, and 24.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. “A radar direction finding module” in claims 1, 5, and 19 corresponds to a combination of hardware and software capable of performing the recited function of generating a direction output signal of a radar beam. “A steering module” in claims 1 thru 8, 10, 11, 19, and 24 corresponds to a combination of hardware and software capable of performing the recited function of having access to aircraft parameters, steering, and controlling physical control mechanisms.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the aircraft".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 15 thru 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kabamba et al ("Optimal Path Planning for Unmanned Combat Aerial Vehicles to Defeat Radar Tracking" Journal of Guidance, Control, and Dynamics, vol.29 no.2 (279-288). (Year: 2006)), hereinafter Kabamba.
Regarding claim 13, Kabamba discloses a method comprising:
i.	generating a direction output signal indicative of a direction of an origin of an incoming radar beam (radar position [VII. Numerical Optimization Results - C. Scenario 1 & Fig. 6]) [It is noted that detecting a radar position is indicative of being aware of said radar beam direction]
ii.	altering a future orientation of the aircraft based at least in part on the direction of the origin of the incoming radar beam as indicated by the direction output to control a radar cross section presented to the incoming radar beam (Under some circumstances, a turn is required at a waypoint. Range is denied by flying as far from the radar as the time constraint allows; aspect is denied by avoiding to show the larger RCS beam aspect; aim is denied by making the periods of tracking time short [VII. Numerical Optimization Results - C. Scenario 1 & Fig. 6])
Regarding claim 15, Kabamba discloses a method as claimed in claim 13 wherein altering the future orientation of the aircraft comprises instantaneously controlling a radar cross section of the aircraft presented to the origin of the incoming radar beam ([VII. Numerical Optimization Results - C. Scenario 1 & Fig. 6], cited and incorporated in the rejection of claim 13).
Regarding claim 16, Kabamba discloses a method as claimed in claim 13 wherein altering the future orientation of the aircraft comprises controlling a radar cross section of the aircraft presented to the origin of the incoming radar beam while traversing at least a portion of a future course ([VII. Numerical Optimization Results - C. Scenario 1 & Fig. 6], cited and incorporated in the rejection of claim 13).
Regarding claim 17, Kabamba discloses a method as claimed in claim 13 wherein the aircraft comprises an unmanned aircraft (unmanned combat aerial vehicles [Introduction]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 thru 5, 9, 10, 11, 19, 21, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kabamba, in view of Factor et al (US 2012/0298748A1), hereinafter Factor.
Regarding claim 1, Kabamba discloses apparatus comprising:
a signal indicative of a direction of an origin of an incoming radar beam (radar position [VII. Numerical Optimization Results - C. Scenario 1 & Fig. 6]) [It is noted that detecting a radar position is indicative of being aware of said radar beam direction]
determine an orientation alteration based at least in part on the direction of the origin of the incoming radar beam as indicated by the direction output to control a radar cross section presented to the incoming radar beam (Under some circumstances, a turn is required at a waypoint. Range is denied by flying as far from the radar as the time constraint allows; aspect is denied by avoiding to show the larger RCS beam aspect; aim is denied by making the periods of tracking time short [VII. Numerical Optimization Results - C. Scenario 1 & Fig. 6])
Kabamba does not discloses:
a radar direction finding module adapted to generate a direction output signal
a steering module arranged to receive the direction output signal
Factor teaches:
RF module [0068] may be connected to the antenna 103 used for transmission and reception of the electromagnetic signal for verification of the incoming threat [0070]
activation of verification (306) using the MACS DIRCM unit onboarded the aircraft [0062] may be performed based on the extraction of threat parameters (302). The activation may include, for example, slewing the MACS-DIRCM unit to the direction of the incoming threat [0087]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kabamba to include the teachings of Factor because doing so would enable verification of incoming threats and selection of a countermeasure against the verified incoming threats, as recognized by Factor.
Regarding claims 3, 10, and 21, Kabamba, as modified by Factor, discloses apparatus as claimed in claims 1 and 5, and a method as claimed in claim 19, respectively, wherein the steering module is adapted to determine an orientation alteration to instantaneously control a radar cross section presented to the origin of the incoming radar beam ([VII. Numerical Optimization Results - C. Scenario 1 & Fig. 6], cited and incorporated in the rejection of claims 1, 5, and 19, respectively).
Regarding claims 4, 11, and 22, Kabamba, as modified by Factor, discloses apparatus as claimed in claims 1 and 5, and a method as claimed in claim 19, respectively, wherein the steering module is adapted to determine an orientation alteration to control a radar cross section presented to the origin of the incoming radar beam while traversing at least a portion of a future course ([VII. Numerical Optimization Results - C. Scenario 1 & Fig. 6], cited and incorporated in the rejection of claims 1, 5, and 19, respectively).
Regarding claim 5, Kabamba discloses apparatus comprising:
an aircraft (aircraft [Fig. 1])
a signal indicative of a direction of an origin of an incoming radar beam (radar position [VII. Numerical Optimization Results - C. Scenario 1 & Fig. 6]) [It is noted that detecting a radar position is indicative of being aware of said radar beam direction]
determine an orientation alteration based at least in part on the direction of the origin of the incoming radar beam as indicated by the direction output to control a radar cross section presented to the incoming radar beam (Under some circumstances, a turn is required at a waypoint. Range is denied by flying as far from the radar as the time constraint allows; aspect is denied by avoiding to show the larger RCS beam aspect; aim is denied by making the periods of tracking time short [VII. Numerical Optimization Results - C. Scenario 1 & Fig. 6])
Kabamba does not discloses:
a radar direction finding module arranged on the aircraft and adapted to generate a direction output signal
a steering module arranged to receive the direction output signal
Factor teaches:
RF module [0068] may be connected to the antenna 103 used for transmission and reception of the electromagnetic signal for verification of the incoming threat [0070]
activation of verification (306) using the MACS DIRCM unit onboarded the aircraft [0062] may be performed based on the extraction of threat parameters (302). The activation may include, for example, slewing the MACS-DIRCM unit to the direction of the incoming threat [0087]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kabamba to include the teachings of Factor because doing so would enable verification of incoming threats and selection of a countermeasure against the verified incoming threats, as recognized by Factor.
Regarding claims 9 and 25, Kabamba, as modified by Factor, discloses apparatus as claimed in claim 5 and a method as claimed in claim 19, respectively, wherein the steering module comprises an unmanned aircraft (unmanned combat aerial vehicles [Introduction]).
Regarding claim 19, Kabamba discloses a method comprising:
an aircraft (aircraft [Fig. 1])
a signal indicative of a direction of an origin of an incoming radar beam (radar position [VII. Numerical Optimization Results - C. Scenario 1 & Fig. 6]) [It is noted that detecting a radar position is indicative of being aware of said radar beam direction]
determine a future orientation of the aircraft based at least in part on the direction of the origin of the incoming radar beam as indicated by the direction output to control a radar cross section presented to the incoming radar beam (Under some circumstances, a turn is required at a waypoint. Range is denied by flying as far from the radar as the time constraint allows; aspect is denied by avoiding to show the larger RCS beam aspect; aim is denied by making the periods of tracking time short [VII. Numerical Optimization Results - C. Scenario 1 & Fig. 6])
Kabamba does not discloses:
using a radar direction finding module arranged on an aircraft and adapted to generate a direction output signal
using a steering module arranged on the aircraft and to receive the direction output signal
Factor teaches:
RF module [0068] may be connected to the antenna 103 used for transmission and reception of the electromagnetic signal for verification of the incoming threat [0070]
activation of verification (306) using the MACS DIRCM unit onboarded the aircraft [0062] may be performed based on the extraction of threat parameters (302). The activation may include, for example, slewing the MACS-DIRCM unit to the direction of the incoming threat [0087]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kabamba to include the teachings of Factor because doing so would enable verification of incoming threats and selection of a countermeasure against the verified incoming threats, as recognized by Factor.
Claims 2, 7, 8, 12, 20, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kabamba, in view of Factor, and further in view of Moore ("Radar cross-section reduction via route planning and intelligent control," in IEEE Transactions on Control Systems Technology, vol. 10, no. 5, pp. 696-700, Sept. 2002, doi: 10.1109/TCST.2002.801879.), hereinafter Moore.
Regarding claims 2, 7, and 20, Kabamba, as modified by Factor, discloses apparatus as claimed in claims 1 and 5 and a method as claimed in claim 19, respectively. However, Kabamba, as modified by Factor, does not disclose that the steering module is adapted to determine an orientation alteration by altering at least one of yaw, pitch, and roll.
Moore teaches route planning with bank and yaw maneuvers [Fig. 2 & II. Methodology for APGM control].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kabamba to include the teachings of Moore because doing so could significantly reduce aggregate and peak observed APGM RCS, as recognized by Moore.
Regarding claims 8 and 24, Kabamba, as modified by Factor, discloses apparatus as claimed in claim 5 and a method as claimed in claim 19, respectively. However, Kabamba, as modified by Factor, does not disclose that the steering module comprises an autopilot.
Moore teaches autonomous precision guided munitions [Introduction].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kabamba to include the teachings of autonomous module in Moore because it is a well-known technique equipped for unmanned aircraft.
Regarding claim 12, Kabamba, as modified by Factor, discloses apparatus as claimed in claim 5. However, Kabamba, as modified by Factor, does not disclose that the aircraft is adapted to aerobatic flight.
Moore teaches route planning with bank and yaw maneuvers [Fig. 2 & II. Methodology for APGM control].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kabamba to include the teachings of Moore because doing so could significantly reduce aggregate and peak observed APGM RCS, as recognized by Moore.
Regarding claim 26, Kabamba, as modified by Factor, discloses a method as claimed in claim 19. However, Kabamba, as modified by Factor, does not disclose that the aircraft is adapted to aerobatic flight and the future course of the aircraft includes one or more aerobatic maneuvers.
Moore teaches route planning with bank and yaw maneuvers [Fig. 2 & II. Methodology for APGM control].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kabamba to include the teachings of Moore because doing so could significantly reduce aggregate and peak observed APGM RCS, as recognized by Moore.
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kabamba, in view of Moore.
Regarding claim 14, Kabamba discloses a method as claimed in claim 13. However, Kabamba does not disclose that altering a future orientation of the aircraft comprises altering at least one of yaw, pitch, and roll of the aircraft.
Moore teaches route planning with bank and yaw maneuvers [Fig. 2 & II. Methodology for APGM control].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kabamba to include the teachings of Moore because doing so could significantly reduce aggregate and peak observed APGM RCS, as recognized by Moore.
Regarding claim 18, Kabamba discloses a method as claimed in claim 13. However, Kabamba does not disclose that the aircraft is adapted to aerobatic flight and the future course of the aircraft includes one or more aerobatic maneuvers.
Moore teaches route planning with bank and yaw maneuvers [Fig. 2 & II. Methodology for APGM control].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kabamba to include the teachings of Moore because doing so could significantly reduce aggregate and peak observed APGM RCS, as recognized by Moore.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kabamba, in view of Factor, and further in view of Fine (US 2020/0027358 A1), hereinafter Fine.
Kabamba, as modified by Factor, discloses apparatus as claimed in claim 5. However, Kabamba, as modified by Factor, does not disclose that the steering module is adapted to alter a future orientation of the aircraft by altering at least one of pose, track, and altitude.
Fine teaches that processing unit 40 may automatically trigger a contingency maneuver, which may result in a change in speed, a change in direction, and/or a change in altitude of aerial vehicle 12 [0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kabamba to include the teachings of Fine because doing so would mitigate and/ or remove the deviating condition and avoid collision, as recognized by Fine.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kabamba, in view of Factor, and further in view of Swain (US 2019/0389563 A1), hereinafter Swain.
Kabamba, as modified by Factor, discloses a method as claimed in claim 19 comprising the altered future course of the aircraft ([VII. Numerical Optimization Results - C. Scenario 1 & Fig. 6], cited and incorporated in the rejection of claims 1, 5, and 19, respectively). However, Kabamba, as modified by Factor, does not disclose that the method further comprises displaying the altered future course of the aircraft.
Swain teaches multi-function displays 102 and flight displays 104 that are viewable by one or more flight crew members (e.g., pilots) [0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kabamba to include the teachings of Swain because a flight display is a well-known element for an aircraft in order to provide real-time information to pilots or ground control.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Garrec (US 2011/0160941 A1) discloses a multifunction airborne radar device including a plurality of antenna modules.
Volk (US 6,089,503) discloses an aerodynamic control system attachable to an aircraft body and is operable between enhanced control and radar evasive modes.
Heinze et al (Plan Recognition in Military Simulation: Incorporating Machine Learning with Intelligent Agents. In: Proceedings of the Sixteenth International Joint Conference on Artificial Intelligence, Workshop on Team Behavior and Plan Recognition, (Stockholm, Sweden, 1999), pp.53–63) discloses adopting machine learning to provide spatio-temporal recognition of environmental events and relationships.
M. Pachter and J. Hebert, ("Optimal aircraft trajectories for radar exposure minimization," Proceedings of the 2001 American Control Conference. (Cat. No.01CH37148), 2001, pp. 2365-2369 vol.3, doi: 10.1109/ACC.2001.946106.) discloses an analytic solution yielding the trajectory that minimizes the radar energy reflected from the target derived using the calculus of variations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hailey R Le/Examiner, Art Unit 3648  

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648